internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc ebeo 4-plr-122012-98 date date company y z a b date dear this is in response to a request_for_ruling under sec_162 of the internal_revenue_code regarding the number of covered employees when a publicly_held_corporation has co-chief executive officers on date the company which is the result of a merger between x and y appointed a and b as co-chief executive officers of the company to serve in such capacities after the completion of the merger which occurred shortly thereafter the company intends to adopt a new executive performance compensation plan the plan with the specific purpose of complying with sec_162 of the code and the underlying regulations the plan will be drafted with the specific intent to comply with sec_1_162-27 of the income_tax regulations the plan will provide certain performance-based criteria for determining the maximum amount of bonus compensation payable to covered employees as defined in sec_162 and the plr-122012-98 underlying regulations the plan will be timely established by the company’s compensation committee to comply with sec_1_162-27 and will be included in the company’s proxy to be voted upon by its shareholders as required by sec_1_162-27 at the next annual meeting of the company’s shareholders sec_162 of the code defines a covered_employee as any employee of the taxpayer if a as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or b the total compensation of such employee for the taxable_year is required to be reported to shareholders under the securities exchange act of by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the regulations defines a covered_employee for sec_162 purposes as any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer sec_1_162-27 of the regulations provides that whether an individual is the chief_executive_officer described in sec_1_162-27 or an officer described in sec_1_162-27 is determined pursuant to the executive compensation disclosure rules under the exchange act item a and of regulation s-k as promulgated by the securities_and_exchange_commission provides in part as follows all compensation covered this item requires clear concise and understandable disclosure of all plan and non-plan compensation awarded to earned by or paid to the named executive officers designated under paragraph a of this item persons covered disclosure shall be provided pursuant to this item for each of the following the named executive officers i all individuals serving as the registrant’s chief_executive_officer or acting in a similar capacity during the last completed fiscal_year ceo regardless of compensation level ii the registrant’s four most highly compensated executive officers other than the ceo who were serving as executive officers at the end of the last completed fiscal_year and iii up to two additional individuals for whom disclosures would have been provided pursuant to paragraph a ii of this item but for the fact that the plr-122012-98 individual was not serving as an executive officer of the registrant at the end of the last completed fiscal_year instructions to item a determination of most highly compensated executive officers the determination as to which executive officers are most highly compensated shall be made by reference to total annual salary and bonus for the last completed fiscal_year as required to be disclosed pursuant to paragraph b iii a and b of this item but including the dollar value of salary or bonus amounts forgone pursuant to instruction to paragraph b iii a and b of this item provided however that no disclosure need be provided for any executive officer other than the ceo whose total annual salary and bonus as so determined does not exceed dollar_figure thus under item a disclosure could be required in this case for sec purposes of up to eight persons both a and b because they will have served as the company’s ceo the four most highly compensated executive officers and the two additional individuals described in paragraphs a iii of item however this list must be pared down to five individuals for deduction-disallowance purposes under sec_162 of the code one ceo because the term chief_executive_officer is stated in the singular in both sec_162 and sec_1_162-27 of the regulations and the four highest compensated officers under the provisions of sec_162 and sec_1_162-27 because nowhere in the legislative_history is it indicated that congress contemplated a situation wherein a company would have co-ceos we must select a method for determining which of the company’s executives should be covered employees that most closely follows the provisions of sec_162 of the code accordingly we rule as follows whichever co-chief executive officer either a or b who is the more highly compensated using the method set out in instructions to item a will be a covered_employee under sec_162 of the code whichever co-executive officer either a or b who is not more highly compensated using the method set out in instructions to item a will be a covered_employee under sec_162 if that co-ceo’s compensation is among the four highest compensated officers other than the ceo except as specifically ruled on above no opinion is expressed as to the consequences of the transaction described above under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of plr-122012-98 the code provides that it may not be used or cited as precedent the company should attach a copy of this ruling to the next federal_income_tax return it files in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert misner assistant chief branch associate chief_counsel employee_benefits and exempt_organizations
